Citation Nr: 1728120	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the reduction of the disability rating for traumatic arthritis, left ankle from 20 percent to 10 percent, effective October 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1985 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded an RO hearing in December 2012.

The Veteran, in his August 2013 Form VA 9 Appeal to the Board, argued that a reduction in his left ankle disability rating was not warranted because this disability had gotten worse.  The Board interprets this allegation of worsening as a claim for an increased rating for the left ankle disability.  However, the issue of whether a higher rating is warranted for a left ankle disability has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these unadjudicated claims, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  At the time of the reduction, the Veteran's service-connected left ankle disability had been rated as 20 percent disability since July 12, 2006, a period of more than five years.

2.  To the extent there was improvement in the Veteran's left ankle arthritis, the improvement did not actually reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and was not sustained material improvement.



CONCLUSION OF LAW

The reduction of the disability rating for left ankle traumatic arthritis from 20 percent to 10 percent, effective October 1, 2012, was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code (DC) 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, a reduction of the rating for the left ankle disability from 20 percent to 10 percent was proposed in January 2012, and thereafter in a July 2012 rating decision was issued to effectuate the reduction.  The Veteran contends that such reduction is improper because his left ankle disability has not improved, but gotten worse.

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. For ratings that have been in effect for five years or more, as in this case, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. § 3.344 (a), (b); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  In any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).  When a rating reduction has the effect of reducing the compensation paid to the Veteran, 38 C.F.R. § 3.105 imposes certain procedural requirements before VA can effectuate the rating reduction.

At least for the period from October 1, 2012 to December 5, 2012, the effective date for service connection for depressive disorder with associated alcohol use rated as 30 percent disabling, the Veteran's overall rating was reduced as a result of the reduction in the left ankle disability rating.  However, because, as explained below, the Board finds that any improvement in the Veteran's left ankle disability does not reflect an actual improvement in the Veteran's ability to function under the ordinary conditions of life, only a short recitation of the applicable law is necessary, as whether the procedural requirements in 38 C.F.R. § 3.105 have been followed is moot.

In this case, the Veteran's left ankle disability has been rated under DC 5271, which provides for a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of range of motion for the ankle.  38 C.F.R. § 4.71a, DC 5271.  Normal range of motion for the ankle is to 20 degrees for dorsiflexion and to 45 degrees for plantar flexion.  In evaluating the ankle disability, the Board is mindful of 38 C.F.R. § 4.40, 4.45, 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016), Mitchell v. Shinseki, 25 Vet. App. 32 (2011), Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), and DeLuca v. Brown, 8 Vet. App. 202 (1995), which contemplate the functional limitations of musculoskeletal disabilities in measure range of motion and in addition to range of motion testing.

The Veteran's 20 percent rating became effective on July 12, 2006 and was reduced to 10 percent effective on October 1, 2012.  Thus, for more than five years, the Veteran was in receipt of the 20 percent rating, and VA must show that there has been sustained material improvement to reduce the Veteran's rating.  38 C.F.R. § 3.344 (a), (b); Kitchens, 7 Vet. App. at 324 (1995).

In determining whether there has been sustained material improvement, it is necessary to discuss the VA examinations conducted around the time at which the 20 percent rating was initially awarded.  On examination March 2005, the range of motion in the ankle was to 20 degrees on dorsiflexion and 40 degrees on plantar flexion.  The Veteran reported pain and limitation of ankle following repetitive use.  There was minimal tenderness to palpation over the medial joint line of the ankle.  Subtalar motion was good, and the ankle was stable to anterior and posterior varus and valgus stressing.  He reported daily flare-ups of ankle pain with use.  The examiner also reported that there were no obvious deformities.

A July 2006 VA treatment note shows treatment for traumatic arthritis to the left ankle.  The Veteran complained of a painful left heel and ankle.  Pain with limited range of motion and inflammation on the posterior aspect of calcaneus at insertion of the Achilles tendon was found.  Treatment with silopos Achilles heel pads and Sampson boots was planned.

The Veteran was afforded another VA examination of his left ankle in October 2006.  Examination of the left ankle on active and passive motion showed dorsiflexion to 10 degrees and plantar flexion to 40 degrees with pain on all range of motion.  October 2006 magnetic resonance imaging (MRI) showed degenerative change of the subtalar joint with joint effusion.  The Veteran used a cane to aid in walking.  Based on this examination a 20 percent rating for the left ankle disability was assigned.

A VA treatment note from June 2008 reflects that the Veteran used a walker to ambulate but could bear his weight without the walker.  Another June 2008 treatment record reports that the Veteran did not seem to place much weight on the walker, presumably indicating that he did not need to fully rely on the walker for ambulation.

A June 2009 VA treatment record noted that the Veteran's x-ray showed an old non-healed chip in the distal tibia and that the Veteran reported swelling in the ankle for six days.

The rating decision which effectuated the reduced rating cited the findings of the October 2010 VA examination.  In the examination report, it was noted that the ankle disability prevents the Veteran from being able to stand or ambulate for prolonged periods of times.  The Veteran also required custom orthotics for any sort of functioning and relied on a cane to ambulate, which prevented the Veteran from engaging in manual labor and recreational activities.  On examination, dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, which tends to show normal range of motion.  However, the Veteran experienced pain throughout the range of motion.  The examiner noted weakness with plantar flexion and inversion bilaterally against resistance.  The examiner also noted that the Veteran exhibited poor effort with the foot examination that was more than expected for the degree of his condition. 

Subsequently, the Veteran was afforded VA examinations of his left ankle in December 2012, April 2013, and May 2015, which were after the reduction took effect.  In December 2012, the Veteran reported a chronically painful left ankle, which he claimed had worsened over time, pain with any ambulation, and the use of orthotics.  Left plantar flexion was to 45 degrees or greater with painful motion beginning at 30 degrees and dorsiflexion was zero degrees.  Range of motion was not reduced upon repetition.  Less than normal movement, pain on movement and interference with sitting, standing and weight-bearing were noted.  Muscle strength was normal.  The Veteran constantly used a brace and cane to ambulate.  No ankylosis or other pertinent finds were reported.

At the April 2013 VA examination, left plantar flexion to 20 degrees was noted and left dorsiflexion to 5 degrees was noted.  There was no reduction in range of motion upon repetitive testing.  Functional loss was reported as manifested by less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran continued to use a brace constantly at that time.

Finally, at the May 2015 VA examination, dorsiflexion was noted to 20 degrees and plantar flexion was noted to 45 degrees without loss of function on repetitive use.  Pain was noted on examination, which was relieved by rest.  There was localized tenderness or pain on palpation.  The Veteran continued to constantly depend on a brace at this time.  No functional impacts were noted.

There was some improvement as represented by minor improvements in recorded range of motion testing between the October 2006 VA examination, upon which the 20 percent rating was based and the October 2010, upon which the reduction was based.  Given the subsequent examination reports which show inconsistent examination findings, the Veteran's left ankle disability is either subject to temporary or episodic improvement or becomes less symptomatic because of rest.  In either case, a reduction is not warranted in this case.  38 C.F.R. § 3.344.  

Further, the improvement in range of motion testing which was observed between the October 2006 and October 2010 is trivial.  As the rating code makes clear, range of motion testing, while important to determining the level of disability, cannot be viewed in the abstract.  Rather factors such as pain and functional limitation must also be assessed.  At the time of both examinations, the Veteran relied on a cane to ambulate, experienced pain during range of motion testing, and faced the similar functional limitations with regard to prolonged standing, sitting, and walking.  Therefore, the October 2010 examination report does not reflect that "improvement will be maintained under the ordinary conditions of life."  38 C.F.R. § 3.344.  As a result, the Board will reverse the reduction instituted by the RO and reinstate the 20 percent rating for the left ankle disability from October 1, 2012, the effective date of the 10 percent rating.


ORDER

The reduction from a 20 percent rating to a 10 percent rating for the service-connected left ankle disability was improper; a 20 percent rating is restored, effective October 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


